Action by appellee against appellant on a policy of automobile insurance, covering loss by theft of an automobile purchased by appellee after the policy was written. There was judgment for appellee. If appellant has presented any questions for our consideration, they are that the court erred in overruling appellant's motion to make the complaint more specific, and in overruling appellant's demurrer to the complaint, appellant contending that the complaint with its exhibit shows that appellee is not the party in interest. It does not appear in appellant's statement of the record that the policy sued on had been assigned to appellee; but appellee's correction of appellant's statement shows that such assignment had been made in appellant's office, *Page 591 
and with its consent, after the payment of a $4 fee therefor. This meets appellant's objections to the court's rulings.
Affirmed.
Dausman, J., absent.